 



EXHIBIT 10(z)
PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (as amended from time to time, this
“Agreement”) is entered into as of the 20th day of December, 2006, by and among
OLD NATIONAL BANK, a national banking association (“ONB”), OLD NATIONAL BANCORP,
an Indiana corporation (“Bancorp”), OLD NATIONAL REALTY COMPANY, INC., an
Indiana corporation (“Realty”, and together with Bancorp and ONB, collectively,
the “Sellers” and individually a, “Seller”); ONB 4TH STREET LANDLORD, LLC, a
Delaware limited liability company (“4th Street Buyer”), ONB 123 MAIN LANDLORD,
LLC, a Delaware limited liability company (the “123 Main Buyer”), and ONB ONE
MAIN LANDLORD, LLC, a Delaware limited liability company (the “One Main Buyer”,
and together with the 4th Street Buyer and the 123 Main Buyer, individually, a
“Buyer” and collectively, “Buyers”).
RECITALS
     A. ONB and Bancorp hold title to the One Main Property (as hereinafter
defined) and ONB holds title to the 123 Main Property (as hereinafter defined)
and Realty holds title to the 4th Street Property (as hereinafter defined).
     B. One Main Buyer desires to purchase the One Main Property, 123 Main Buyer
desires to purchase the 123 Main Property and 4th Street Buyer desires to
purchase the 4th Street Property, in each case for the price defined herein,
and, in each case, lease such Property back to ONB, as tenant, and upon the
terms hereinafter set forth.
     Now, therefore, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the parties, intending to be legally
bound, agree as follows:
     1. Sale of Property. Subject to the terms and conditions set forth herein,
ONB and Bancorp agree to sell the property located at One Main Street,
Evansville, Indiana identified on Exhibit A-1 (the “One Main Property”) to One
Main Buyer, and One Main Buyer agrees to purchase from ONB and Bancorp the One
Main Property. Subject to the terms and conditions set forth herein, ONB agrees
to sell the property located at 123 Main Street, Evansville, Indiana identified
on Exhibit A-2 (the “123 Main Property”) to 123 Main Buyer, and 123 Main Buyer
agrees to purchase from ONB the 123 Main Property. Subject to the terms and
conditions set forth herein, Realty agrees to sell the property located at
101-105 NW 4th Street, Evansville, Indiana identified on Exhibit A-3 (the “4th
Street Property”, and together with the One Main Property and the 123 Main
Property, each a “Parcel” and collectively, the “Property”) Each Parcel shall
include the following rights:
          (a) Fee simple title in and to the parcel or parcels of real property
(the land constituting each of such parcels being the “Land”), as more
particularly described on Exhibit A-1, Exhibit A-2 or Exhibit A-3, as the case
may be, attached hereto, together with all easements, rights-of-way, and
privileges appurtenant thereto and all buildings and improvements (excluding, in
the case of the One Main Property, the ATM’s and kitchen equipment located on
the first floor and in the parking garage of such One Main Property) situated
thereon (collectively, the “Improvements”);

 



--------------------------------------------------------------------------------



 



          (b) All right, title and interest of the related Seller in and to the
lighting, electrical, mechanical, plumbing and heating, ventilation and air
conditioning systems permanently affixed to and used in connection with the Land
and the Improvements, including all elevators, pipings, conduits, ducts,
partitions, boilers, compressors and furnaces, and all other fixtures (the
“Fixtures”) attached or appurtenant to the Land or the Improvements in such a
manner as to constitute real estate under applicable state law; and
          (c) the related Seller’s copies of all original and supplemental
surveys, structural and engineering reports, geo-technical reports, plans,
specifications, operating manuals, warranties and guarantees covering the
Improvements and the Fixtures that are currently in the possession of such
Seller, or its subsidiaries; and such Seller’s right, title and interest in all
such assignable agreements, and any assignable licenses or permits relating to
the ownership or operation of such Parcel.
     2. Price. The purchase price to be paid by the related Buyer to the related
Seller for each Parcel (the “Purchase Price”) shall be $69,366,525, in the case
of the One Main Property, $2,817,397, in the case of the 123 Main Property and
$6,797,600, in the case of the 4th Street Property. Subject to the terms and
conditions set forth in this Agreement, the Purchase Price, less any prorations
to be credited to related Buyer, plus any prorations to be credited to the
related Seller, shall be paid in immediately available funds at Closing.
     3. Title and Survey. Each respective Buyer has received a pro forma of an
owner’s title insurance commitment (each, a “Commitment”) in the name of such
Buyer from Chicago Title Insurance Company (the “Title Company”), and an ALTA
as-built survey for the Parcel to be purchased by such Buyer (each a “Survey”).
     4. Inspection Period. Each Buyer shall have until, but no later than, the
Date of Closing, as defined below (the “Inspection Period”) to conduct in regard
to the Parcel proposed to be purchased by such Buyer such tests, feasibility
studies, surveys, inspections and reviews of the due diligence materials
provided by, or on behalf of, the related Seller as such Buyer chooses to
conduct, and to review title, survey and environmental matters. Closing will
take place on December 21, 2006 (the “Date of Closing”). In the event that any
Buyer disapproves of any matters affecting any Parcel in accordance with the
terms hereof, and ONB does not commit to resolve the same to such Buyer’s
satisfaction, or if the conditions precedent to Closing set forth in Paragraph 5
are not satisfied as of the Date of Closing, any Buyer may terminate this
Agreement with respect to all Parcels by submitting written notice of
termination to ONB.
     5. Closing. The closing of the sale of the Property (the “Closing”) shall
be held, subject to the fulfillment of all conditions to Buyers’ obligations to
close or waiver thereof by Buyers, on the Date of Closing. At Closing, each
Seller shall execute and deliver to Chicago Title Insurance Company, 2001 Bryan
Street, Suite 1700, Dallas, Texas 75201, Attn: John Cominos or to Buyers’
counsel, as escrow agent (“Escrow Agent”), the following with respect to the
Parcel or Parcels being sold by such Seller pursuant hereto:
          (a) A warranty deed, in substantially the form attached hereto as
Exhibit D hereto, conveying fee simple title to such Parcel to the related
Buyer, and a bill of sale and assignment, in substantially the form attached
hereto as Exhibit E hereto, conveying title to all

2



--------------------------------------------------------------------------------



 



personal property, if any, included as part of the Parcel, in each case free and
clear of all liens, charges, encumbrances, easements, covenants and restrictions
except for (i) unpaid taxes not yet due and payable, (ii) matters shown on the
related Survey, and (iii) the Permitted Exceptions (as defined in Paragraph 9)
for such Parcel;
          (b) copies of all surveys, plans, specifications, structural and
engineering reports, manuals, warranties and guarantees described in paragraph
1(c) to the extent located by a Seller;
          (c) An affidavit stating that the related Seller is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code of
1986;
          (d) Any customary affidavits reasonably required by the Title Company
to issue its title policy(ies) to the related Buyer;
          (e) All other documents affecting title to and possession of such
Parcel and necessary to transfer or assign the same to the related Buyer, free
and clear of all liens, security interests, charges and encumbrances, except the
Permitted Exceptions;
          (f) A copy of a resolution for such Seller authorizing the sale of the
Parcel in accordance with the terms of this Agreement, and further authorizing
the execution of all Closing documents and the performance of all other acts
necessary to close the sale of the Parcel in accordance with the terms of this
Agreement;
          (g) A secretary’s certificate relating to incumbency and
organizational documents for such Seller, and, in the case of Bancorp and
Realty, a certificate of existence from the Secretary of State of Indiana;
          (h) A copy of the certificate of occupancy or legal equivalent thereof
for such Parcel or letters from the Vanderburgh County Building Commission that
such certificates are not available;
          (i) A copy of the most recent property tax bill with respect to such
Parcel;
          (j) The Commitment for such Parcel from the Title Company; and
          (k) Other documents and certificates reasonably requested by either
Buyer.
In addition, each Buyer’s obligation hereunder to purchase its related Parcel
shall be conditioned on (1) the approval of the transactions contemplated hereby
by the lease commitments committee of SunTrust Equity Funding, LLC (“STEF”);
(2) no material adverse change in the financial condition, assets, operations,
business or prospects of ONB or Bancorp from that set forth in the audited
financial statements of such person for the year ended December 31, 2005, and
(3) the receipt by such Buyer of the following, each of which shall be in form
and substance satisfactory to such Buyer in its reasonable determination:
          (a) An appraisal for the Parcel being purchased by such Buyer that
meets the requirements of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 and

3



--------------------------------------------------------------------------------



 



which shows that the fair market value of such Parcel is not less than the
Purchase Price therefor, plus any transaction costs funded by such Buyer;
          (b) A Phase I Environmental Assessment and, in the case of the 4th
Street Property, a Phase II Environmental Assessment for the Parcel (the
“Environmental Reports”) being purchased by such Buyer by an environmental
services firm satisfactory to such Buyer;
          (c) A property condition report for the Parcel being purchased by such
Buyer conducted by an engineering firm satisfactory to such Buyer (the
appraisals, environmental audits and property condition reports for the
Properties described in the foregoing clauses (i) through (iii) herein called
collectively the “Property Reports”);
          (d) A fully executed original counterpart of a lease substantially in
the form attached hereto as Exhibit B (the “Lease”) for the Parcel being
purchased by such Buyer duly executed by ONB, a memorandum of lease in
recordable form, duly executed by ONB, and a lease guaranty in the form attached
hereto as Exhibit C (the “Lease Guaranty”), duly executed by Bancorp;
          (e) Insurance certificates as required under the related Lease for the
Parcel being purchased by such Buyer;
          (f) A copy of a resolution for each of ONB and Bancorp authorizing the
lease of the Parcel being purchased by such Buyer in accordance with the terms
of the Leases, and, in the case of Bancorp, the guaranty of the Leases; and
          (g) An opinion of counsel for ONB and Bancorp.
     At Closing, each Buyer shall execute and/or deliver to the related Seller
with respect to the Parcel being purchased by such Buyer (i) the Purchase Price
for such Parcel, and (ii) any other document or instrument reasonably required
by such Seller.
     ONB shall pay 100% of the cost of all recordation, transfer and intangible
taxes imposed on the warranty deeds for the Property and the cost of recording
any title curative documents, including, without limitation, satisfactions of
deeds to secure debt, mortgages and deeds of trust, and financing statement
terminations. At Closing, ONB shall pay for (i) each Buyer’s owner’s title
insurance premium (including all endorsements requested by such Buyer that are
legally available in the related jurisdiction) for policies issued pursuant to
the Commitments, and title search costs, (ii) the cost of the Surveys of each
Parcel, (iii) the cost of the Property Reports for each Parcel, (iv) all costs
and fees of the Escrow Agent, (v) Seller’s, Buyers’ and Buyers’ lenders’ legal
expenses, (vi) all mortgage recording taxes and fees, and the mortgagees’ title
policies for Buyers’ lenders, (vii) all costs of forming the Buyers and
registering the Buyers to do business in Indiana, (viii) the lenders’ trustee’s
fees and (ix) all other out of pocket expenses incurred by SunTrust Equity
Funding, LLC (“STEF”), the sole member of each Buyer, in connection with the
transactions contemplated hereby, including, without limitation, all travel
expenses. The Closing and delivery of all such documents shall take place as
shall be mutually agreeable to the parties. Each Seller agrees to deliver
possession of each Parcel sold by it to the related Buyer on the Date of
Closing, subject only to rights of ONB, as tenant, under the Lease related to
such Parcel.

4



--------------------------------------------------------------------------------



 



     6. Lease. Each Parcel shall be leased to ONB under a net lease in form
substantially identical to that attached hereto as Exhibit B.
     7. Termination. If Closing does not occur on or before the Date of Closing,
time being of the essence, and (i) all of the conditions precedent to Buyers’
obligation to close set forth in this Agreement have been satisfied and (ii) no
Seller is in breach of any of its obligations to any Buyer contained in this
Agreement, ONB may terminate this Agreement upon written notice to Buyers.
     8. Income and Expenses of the Property. Through the Date of Closing, ONB
shall pay, or cause to be paid, when due any payments of principal and interest
secured by any liens or encumbrances on the Property. ONB shall be responsible
for all expenses of the Property, and shall be entitled to all income from the
Property, attributable to the period prior to Closing. ONB agrees that all
expenses related to the Property or otherwise accrued for the period prior to
the Date of Closing shall be paid in full by ONB when due.
     ONB shall indemnify, defend and hold each Buyer harmless from and against
any costs, expenses, penalties or damages, including reasonable attorneys’ fees,
resulting from any failure by ONB to timely pay or cause to be paid any of the
items described in this paragraph 8 that are attributable to the period on or
before the Date of Closing of a Parcel of the Property.
     9. Title Examination. The matters listed on Schedule 1 attached hereto are
“Permitted Exceptions.” From the date of this Agreement (the “Effective Date”)
no Seller shall consent to, or permit to exist, any encumbrances, easements or
other restrictions to be placed on or granted with respect to any Parcel, other
than any matters consented to by the related Buyer in writing and the Permitted
Exceptions (such encumbrances prohibited hereby being “Seller Encumbrances”).
     The title exceptions set forth in the Commitment for each Parcel shall
reflect only the Permitted Exceptions pertinent to such Parcel and any title
matters consented to in writing by the related Buyer. Each Commitment shall
include such endorsements as may be reasonably requested by the related Buyer
and that are available in the applicable jurisdiction. Sellers shall have
obtained the commitment of the title company to insure the so-called “gap
period” at Closing. Sellers shall be responsible for satisfying all the
requirements of the Commitment on or before the Date of Closing.
     10. Broker’s/Advisor’s Fees. Each Seller represents and warrants to each
Buyer, and each Buyer represents and warrants to each Seller, that no brokers’
or real estate commissions or similar fees will be due as a result of any
Seller’s or any Buyer’s, as the case may be, retention of, or obligation to, any
broker or agent in connection with Closing the sale of the Property. Each party
agrees to indemnify the other against any cost and expense (including reasonable
attorneys’ fees) incurred by the other as a result of the untruthfulness or
inaccuracy of the foregoing representation.
     11. Representations, Warranties by Sellers. Each Seller represents to each
Buyer that:
          (a) Such Seller has all requisite power and authority to execute this
Agreement, the Closing Documents listed in Paragraph 5 and all other documents
required to be

5



--------------------------------------------------------------------------------



 



delivered by such Seller, and to assume and perform all of its obligations under
this Agreement and such Closing Documents. The execution of this Agreement by
such Seller, and the performance by such Seller of its obligations hereunder, do
not require the consent of any third party, including any governmental
authority.
          (b) The execution and delivery of this Agreement, and the performance
by such Seller of its obligations hereunder, have been duly authorized by such
corporate action as may be required, and the execution and delivery of this
Agreement, and the sale of the Parcel of Parcels being sold by such Seller do
not and will not violate, or create a lien pursuant to, the organizational
documents of such Seller, any judgment, order, agreement, indenture or contract
to which such Seller is a party, or any law, ordinance, rule or regulation
applicable to such Seller, or by which such Seller is bound. Upon execution by
such Seller, this Agreement and the other documents and agreements to be
executed by such Seller in connection with the transactions contemplated by this
Agreement, shall constitute the legal, valid and binding obligations of such
Seller, enforceable against such Seller in accordance with their respective
terms, subject to general equitable principles and to applicable bankruptcy,
insolvency, reorganization and similar laws affecting the enforcement of
creditors’ rights generally.
          (c) Such Seller is a national bank duly organized, validly existing
and in good standing under the laws of United States of America, in the case of
ONB, or is an Indiana corporation, duly organized, validly existing and in good
standing under the laws of Indiana, in the case of Realty and Bancorp. Such
Seller has full power and authority to own and sell the Parcel or Parcels being
sold by such Seller , to enter into this Agreement and to consummate the
transactions contemplated hereby.
          (d) There shall be no service, maintenance, property management,
leasing or other contracts affecting the Parcel or Parcels being sold by such
Seller in existence as of the Date of Closing to which either Buyer or such
Parcel shall be bound or be subject after the Closing, except for those which
will be the obligations of ONB, as tenant under the related Lease (and not
obligations of the related Buyer). Such Seller has disclosed to the related
Buyer all existing leases with respect to any portion of the Parcel or Parcels
being sold by such Seller. Neither such Seller nor the Parcel or Parcels being
sold by such Seller is subject to any obligation or agreement, including any
right of first refusal, which could prevent such Seller from completing the sale
of such Parcel to the related Buyer under this Agreement.
          (e) There is no action, suit, proceeding, litigation, administrative
agency action, condemnation proceeding or proceeding of any kind pending or, to
such Seller’s knowledge, threatened against such Seller affecting or questioning
such Seller’s title to, right to sell or use, maintenance or operation of the
Parcel or Parcels being sold by such Seller, including any requests for public
dedication, nor does such Seller know of any basis for any such action. Such
Seller has received no written notice from any governmental agency of any
violation by Seller of any law, rule or regulation with respect to such Seller’s
ownership, use, occupancy, maintenance or operation of the Parcel or Parcels
being sold by such Seller.
          (f) To such Seller’s knowledge, other than as set forth in the
Environmental Report for such Parcel, (1) the Parcel or Parcels being sold by
such Seller does not contain any “Hazardous Materials” (as defined below) in
violation of any applicable “Environmental Laws”

6



--------------------------------------------------------------------------------



 



(as defined below), (2) the Parcel or Parcels being sold by such Seller is not
subject to federal, state or local regulations or liability because of the
presence of stored, leaked, spilled or disposed petroleum products, waste
materials or debris, underground storage tanks, “PCBs” or PCB items (as defined
in 40 C.F.R. §761.3), “asbestos” (as defined in 40 C.F.R. §763.63), or the past
or present accumulation, treatment, storage, disposal, spillage or leakage of
any Hazardous Materials; (3) no portion of the Land has been used for the
disposal of Hazardous Materials nor have any wetlands or tidal waters, as those
terms are defined in 33 C.F.R. §328.3 been filled in violation of any
Environmental Laws; and (4) no Hazardous Materials have been generated, treated,
stored, recycled, transported, released, discharged, emitted, disposed of or
otherwise handled at, on or under the Parcel or Parcels being sold by such
Seller except in de minimis quantities stored, used and disposed of in
accordance with all applicable Environmental Laws. As used in this Paragraph
11(f), the term “Hazardous Materials” shall mean any contaminant, oil, petroleum
or petroleum by-product, asbestos or asbestos-related products, hazardous
wastes, hazardous substances, hazardous materials, toxic substances, hazardous
air pollutants or toxic pollutants, as those terms are defined in Environmental
Laws; the term “Environmental Laws” shall mean the Resource Conservation and
Recovery Act (42 U.S.C.A. §§6901 et seq.), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C.A. §§9601 et seq.),
the Hazardous Materials Transportation Act (42 U.S.C.A. §§1801 et seq.), the
Toxic Substances Control Act (15 U.S.C.A. §§2601 et seq.), the Clean Air Act (42
U.S.C.A. §§7401 et seq.), and the Clean Water Act (33 U.S.C.A. §§1251 et seq.),
any amendments thereto, and any regulations promulgated pursuant thereto, and
any other federal, state or local laws dealing with the environment, health or
safety related to the environment or any other state or local law, regulation or
ordinance relating to the foregoing matters.
          (g) All buildings and improvements on the Land constituting a portion
of the Parcel or Parcels being sold by such Seller fully conform with all
applicable zoning ordinances and regulations (as modified by any “special
exceptions” or “special use permits” or the like), building, health, fire and
safety codes and restrictions and other laws, ordinances, rules and regulations
except to a de minimis extent not materially and adversely affecting the use,
occupancy, maintenance, ownership, marketability, operation, value or
mortgageability of such Parcel, and all Improvements are located entirely within
the boundaries of the Land.
          (h) No assessments or charges for any public improvements have been
made against the Parcel or Parcels being sold by such Seller which remain
unpaid, except as may be shown in the Commitment for such Parcel, and such
Seller has no knowledge of any plans for improvements which might give rise to a
special assessment.
     Each Seller hereby agrees that the truthfulness of each of the foregoing
representations is a condition precedent to the performance by each Buyer of its
obligations under this Agreement.
     12. Representations, Warranties by Buyers. Each Buyer represents to Sellers
that such Buyer has all requisite power and authority to execute this Agreement
and all other documents required to be delivered by such Buyer hereunder and to
perform all of its obligations under this Agreement and such other documents,
that the execution and delivery of this Agreement and the performance by such
Buyer of its obligations hereunder have been duly authorized by such action as
may be required, that no further action, consent or approval is required in
order to constitute this Agreement as a binding and enforceable obligation of
such

7



--------------------------------------------------------------------------------



 



Buyer, and that such Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
     13. Defaults. If any of the representations of any Seller contained in this
Agreement are inaccurate, or any Seller defaults in the performance of any other
obligation of such Seller set forth in this Agreement, and, in each case, such
Seller has failed to cure such inaccuracy or default within five (5) business
days after written notice from a Buyer, Buyers may terminate this Agreement with
respect to all of the Parcels by delivery of written notice of such termination
to ONB. Sellers shall be responsible for the payment of, or reimbursement of
each Buyer for, all reasonable costs and expenses incurred by either Buyer in
connection with the transaction contemplated by this Agreement, including all
reasonable legal fees and expenses, and all costs for the Surveys and the
Property Reports.
     If any Buyer defaults in the performance of any of its obligations under
this Agreement, ONB shall be entitled to receive and retain from Buyers copies
of the Surveys and the Property Reports (provided that ONB has either paid the
cost for the preparation of such material or has reimbursed Buyers therefor) and
neither party shall have any other claim against the other.
     14. Damage, Destruction and Eminent Domain.
          (a) If, prior to the Date of Closing, any Parcel or any part thereof
is damaged or destroyed by fire, the elements or any other destructive force or
cause to the extent that repairing such damage or destruction is reasonably
estimated to cost Three Hundred Thousand and 00/100 Dollars ($300,000.00) or
more, then, within a reasonable time of any such damage or destruction, ONB
shall give a written notice to Buyers specifying the insurance carrier’s
estimate of the amount of insurance payable as the result of such damage or
destruction. Within ten (10) business days after a Buyer has received the
written notice described in the preceding sentence, the related Buyer may elect
to terminate this Agreement by delivery of written notice to ONB. If the related
Buyer elects to consummate the purchase despite the damage or destruction, or if
any lesser damage or destruction has occurred, there shall be no reduction in or
abatement of the Purchase Price, and the parties shall treat such casualty
damage as having occurred during the term of the applicable Lease.
          (b) If, prior to the Date of Closing any judicial, administrative, or
other condemnation proceedings are instituted or threatened in which a taking of
any Parcel is proposed that exceeds Three Hundred and 00/100 Dollars
($300,000.00) in value, including any consequential damages to the Parcel, then
within a reasonable time of receipt by it of notice of the institution of any
judicial, administrative, or other condemnation proceedings involving the
Parcel, ONB shall give a written notice to the related Buyer. Within ten
(10) business days after a Buyer has received the written notice described in
the preceding sentence, the related Buyer may elect to terminate this Agreement
by delivery of written notice to ONB. If the related Buyer elects to consummate
the purchase despite the institution of condemnation proceedings, or if it
appears that the value of the proposed taking, including any consequential
damages to the Parcel, shall total less than Three Hundred Thousand and 00/100
Dollars ($250,000.00), there shall be no reduction in or abatement of the
Purchase Price, and the parties shall treat such condemnation as having occurred
during the term of the applicable Lease.

8



--------------------------------------------------------------------------------



 



     15. Assignment. No Buyer may assign this Agreement without prior written
consent of ONB, except that any Buyer may assign this Agreement to STEF, or any
wholly owned subsidiary of, or other entity controlled by, STEF.
     16. Marketing. STEF and each Buyer shall have the right to market each of
the Properties from and after the Closing Date, and in connection therewith and
in connection with general marketing of STEF’s services, shall have the right to
use the name and logo of ONB and Bancorp in tombstones, newspaper
advertisements, trade publications, brokers’ websites and other similar media,
provided that STEF has shown ONB and Bancorp the general form of such marketing
materials that contain ONB’s and Bancorp’s logo and ONB and Bancorp have
approved such form, which approval shall not be unreasonably withheld (it being
understood that (i) if ONB and Bancorp have approved the form of the marketing
materials, neither ONB’s nor Bancorp’s consent shall be further required for
each use or dissemination of such materials or for any updating of such
materials, so long as such updating does not involve any material change in the
use of ONB’s logo and (ii) if ONB or Bancorp believe, in the exercise of their
reasonable business judgment, that ONB’s and Bancorp’s logo and/or name is being
used in a manner that could be detrimental to ONB or Bancorp, ONB and Bancorp
may withdraw their consent by written notice to STEF, in which case STEF shall
cease using such logo and/or name within ten (10) days of receipt by STEF of
such notice).
     17. Notices. Any notice, demand, communication or election required or
permitted to be given or served upon either party shall be deemed given or
served in accordance with the provisions of this Agreement, if the notice or
election is delivered by (i) facsimile which shall be deemed received if a
confirmation is received by the sender during normal business hours, (otherwise
deemed to be received during the next business day), (ii) overnight air courier,
which shall be deemed received on the next business day or (iii) personal
delivery to or by mailing the notice or election in a sealed wrapper by United
States registered or certified mail, return receipt requested, postage prepaid,
which shall be deemed received three business days after sent, in each case
properly addressed as follows:

         
 
  If to any Buyer:   c/o SunTrust Equity Funding, LLC
 
      303 Peachtree Street, 24th Floor
 
      Mail Code 3951
 
      Atlanta, GA 30308
 
      Attention: Greg S. Nail
 
      Facsimile: 404-230-1344
 
       
 
  With a copy to:   Greenberg Traurig, LLP
 
      77 West Wacker Drive, Suite 2500
 
      Chicago, IL 60601
 
      Attention: Julia Sarron
 
      Facsimile: 312-899-0396
 
       
 
  If to a Seller:   Old National Bank
 
      One Main Street
 
      Evansville, Indiana 47708
 
      Attention: Office of General Counsel

9



--------------------------------------------------------------------------------



 



         
 
      Facsimile: (812) 468-0399
 
       
 
  With a copy to:   Ziemer, Stayman, Weitzel & Shoulders, LLP
 
      20 N.S. First Street
 
      P.O. Box 916
 
      Evansville, Indiana 47706-0916
 
      Attention: Marco L. DeLucio
 
      Facsimile: (812) 421-5089

Either party may change its address for the service of notice by delivering
written notice of the change to the other party, in the manner provided above at
least five (5) business days prior to the effective date of the change.
     18. Time of the Essence. Time shall be of the essence in the performance of
all obligations under this Agreement. If the time period by which any right,
option or election provided under this Agreement must be exercised, or by which
any act required under this Agreement must be performed, or by which Closing
must be held, expires on a Saturday, Sunday or a holiday, then such time period
shall be automatically extended to the next business day, except as otherwise
provided herein.
     19. Captions. The paragraph headings or captions appearing in this
Agreement are for convenience only, are not a part of this Agreement and are not
to be considered in interpreting this Agreement.
     20. Entire Agreement, Modification. This Agreement and its Exhibits
constitute the entire and complete agreement between the parties and supersedes
any prior oral or written agreements between the parties with respect to the
sale of the Property. It is expressly agreed that there are no verbal
understandings or agreements which in any way change the terms, covenants and
conditions set forth in this Agreement, and that no modification of this
Agreement and no waiver of any of its terms and conditions shall be effective
unless it is made in writing and duly executed by both parties hereto.
     21. Binding Effect. All covenants, agreements and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.
     22. Controlling Law. This Agreement has been made and entered into under
the laws of the State of Indiana, and those laws shall control the
interpretation of this Agreement.
     23. Counterpart and Facsimile. This Agreement may be executed and delivered
with the exchange by facsimile or overnight air courier of separate signature
pages.
     24. Waiver of Jury Trial. EACH SELLER AND EACH BUYER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL UNDER THE LAWS OF THE STATE OF INDIANA OR
OTHERWISE OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY
OR INDIRECTLY, THIS AGREEMENT, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS AMONG
BUYERS OR SELLERS

10



--------------------------------------------------------------------------------



 



RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG BUYERS AND SELLERS. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
(INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT, ANY RELATED DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY RELATED TRANSACTIONS. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal as of the day and year first above written.

                  SELLERS:    
 
                OLD NATIONAL BANK, a national banking association    
 
           
 
  By:   /s/ Christopher A. Wolking
 
        Name: Christopher A. Wolking
Title: Executive Vice President and Chief Financial Officer    
 
                OLD NATIONAL BANCORP    
 
           
 
  By:   /s/ Christopher A. Wolking
 
        Name: Christopher A. Wolking
Title: Executive Vice President and Chief Financial Officer    
 
                OLD NATIONAL REALTY COMPANY, INC.,
an Indiana corporation    
 
           
 
  By:   /s/ Jeffrey L. Knight
 
        Name: Jeffrey L. Knight
Title: Secretary    

PURCHASE AND SALE
AGREEMENT

S-1



--------------------------------------------------------------------------------



 



             
 
                BUYERS:    
 
                ONB ONE MAIN LANDLORD, LLC, a Delaware limited
liability company    
 
           
 
  By:   SunTrust Equity Funding, LLC, its manager    
 
           
 
  By:   /s/ R. Todd Shutley
 
        Name: R. Todd Shutley
Title: Senior Vice President and Manager    
 
                ONB 123 MAIN LANDLORD, LLC, a Delaware limited
partnership    
 
           
 
  By:   SunTrust Equity Funding, LLC, its manager    
 
           
 
  By:   /s/ R. Todd Shutley
 
        Name: R. Todd Shutley
Title: Senior Vice President and Manager    
 
                ONB 4TH STREET LANDLORD, LLC, a Delaware
limited partnership    
 
           
 
  By:   SunTrust Equity Funding, LLC, its manager    
 
           
 
  By:   /s/ R. Todd Shutley
 
        Name: R. Todd Shutley
Title: Senior Vice President and Manager    

PURCHASE AND SALE
AGREEMENT

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A-1
PROPERTY DESCRIPTION — ONE MAIN
PARCEL A:
All of Lots Fifty-seven (57), Fifty-eight (58) and Sixty (60) in the Original
Plan of the City of Evansville, as per plat thereof, recorded in Record B, pages
207 and 208, and as per corrected plat recorded in Plat Book A, pages 123 and
124, and transcribed of record in Plat Book E, pages 4 and 5, in the Office of
the Recorder of Vanderburgh County, Indiana.
Also, all of Lot Fifty-nine (59) in the Original Plan of the City of Evansville,
according to the recorded plat thereof, recorded in Record B, pages 207 and 208,
and as per corrected plat recorded in Plat Book A, pages 123 and 124, and
transcribed of record in Plat Book E, pages 4 and 5, in the Office of the
Recorder of Vanderburgh County, Indiana, including, but not limited to, Lots One
(1) thru Seven (7), inclusively, in William M. Walker’s Subdivision of Lot
Fifty-nine (59), as per plat thereof, recorded in Deed Record E, pages 273 and
274, and transcribed of record in Plat Book A, pages 134 and 135, and
re-transcribed of record in Plat Book E, pages 148 and 149, in the Office of the
Recorder of Vanderburgh County, Indiana.
Also, all of the public alleys and walkways vacated August 22, 1969, by Final
Resolution No. 8-1969 in Vacation Record 6, page 16, in the Office of the
Recorder of Vanderburgh County, Indiana lying within the Southerly line of
Second Street, the Easterly line of Main Street, the Northerly line of First
Street and the Westerly line of Locust Street.
Also, all that part of vacated Southeast First Street vacated by Ordinance
No. G-99-10 recorded May 26, 1999 in Deed Drawer 12, Card 6835, in the Office of
the Recorder of Vanderburgh County, Indiana, more particularly described as
follows:
Part of Southeast First Street located between the Northwest right-of-way line
of Locust Street and the Southeast right-of-way of Main Street being more
particularly described as follows:
Commencing at the East corner of Lot Forty (40) in the Original Plan of the City
of Evansville, as per plat thereof, recorded in Deed Record B, pages 207 and
208, and transcribed of record in Plat Book A, pages 123 and 124, and
retranscribed of record in Plat Book E, pages 4 and 5, in the Office of the
Recorder of Vanderburgh County, Indiana; thence North 57 Degrees 32 Minutes 21
Seconds East a distance of Thirty (30) feet to the centerline of Southeast First
Street and being the true point of beginning; thence along the centerline of
said street, North 32 Degrees 25 Minutes 34 Seconds West a distance of Two
Hundred Ninety-nine and Eighty-one Hundredths (299.81) feet; thence North 57
Degrees 33 Minutes 52 Seconds East a distance of Thirty (30) feet to the West
corner of Lot Fifty-nine (59) in said “Original Plan”; thence along the
Southeast line of Lots Fifty-nine (59), Fifty-eight (58), and Fifty-seven
(57) in said “Original Plan” South 32 Degrees 25 Minutes 34 Seconds East a
distance of Two Hundred Ninety-Nine and Eighty-one Hundredths (299.81) feet;
thence South 57 Degrees 32 Minutes 21 Seconds West a distance of Thirty
(30) feet to the true point of beginning.

 



--------------------------------------------------------------------------------



 



PARCEL B:
Lots Ten (10), Eleven (11), Twelve (12), Thirty-seven (37), Thirty-nine (39) and
Forty (40) and part of Lots Nine (9) and Thirty-eight (38) in the Original Plan
of the City of Evansville, as per plat thereof, recorded in Deed Record B, pages
207 and 208, and transcribed of record in Plat Book A, pages 123 and 124, and
retranscribed of record in Plat Book E, pages 4 and 5, in the Office of the
Recorder of Vanderburgh County, Indiana, and also the 12 foot alleys vacated by
the Board of Public Works on August 14, 1970 in Declaratory Resolution
No. 7-1970, being more particularly described as follows:
Commencing at a 1/2-inch iron rod at the intersection of Locust Street and
Southeast First Street; thence along the centerline of Southeast First Street
North 32 Degrees 25 Minutes 34 Seconds West a distance of Thirty (30) feet;
thence along the extended Northwest Thirty (30) foot right-of-way of Locust
Street South 57 Degrees 29 Minutes 23 Seconds West a distance of Thirty
(30) feet to the Easternmost corner of said Lot Forty (40) and being the true
point of beginning; thence continue along the Northwest Thirty (30) foot
right-of-way of Locust Street South 57 Degrees 29 Minutes 23 Seconds West a
distance of Two Hundred Ninety-seven and Thirty-one Hundredths (297.31) feet to
a point located a distance of Fourteen and Eighty-nine Hundredths (14.89) feet
from the Southernmost corner of said Lot Nine (9); thence North 77 Degrees 27
Minutes 57 Seconds West a distance of Twenty-one and Four Hundredths (21.04)
feet to the Northeast Seventy-two (72) foot right-of-way of Riverside Drive and
also being a distance of Fourteen and Eighty-nine Hundredths (14.89) feet from
the Southernmost corner of said Lot Nine (9); thence along the Seventy-two
(72) foot right-of-way of Riverside Drive North 32 Degrees 25 Minutes 17 Seconds
West a distance of Two Hundred Eighty-five and Twenty-seven Hundredths (285.27)
feet to the Westernmost corner of said Lot Twelve (12); thence along the
Southeast Thirty-eight (38) foot right-of-way of Main Street North 57 Degrees 33
Minutes 09 Seconds East a distance of Two Hundred Sixty-eight and Seven
Hundredths (268.07) feet to a point located a distance of Forty-four and Eleven
Hundredths (44.11) feet from the Northernmost corner of said Lot Thirty-eight
(38); thence North 77 Degrees 13 Minutes 38 Seconds East a distance of Forty-six
and Eighty-four Hundredths (46.84) feet to the Southwest Thirty (30) foot
right-of-way of Southeast First Street and being a distance of Fifteen and
Seventy-seven Hundredths (15.77) feet from the Northernmost corner of said Lot
Thirty-eight (38); thence along the Southwest Thirty (30) foot right-of-way of
Southeast First Street South 32 Degrees 25 Minutes 34 Seconds East a distance of
Two Hundred Eighty-four and Five Hundredths (284.05) feet to the true point of
beginning.
ALSO, that portion of vacated Southeast First Street attaching to the
above-described real estate resulting from Vacation Ordinance G-99-10 adopted by
the Common Council of the City of Evansville on May 24, 1999 and recorded
May 26, 1999 in Deed Drawer 12, Card 6835, in the Office of the Recorder of
Vanderburgh County, Indiana.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
PROPERTY DESCRIPTION - 123 MAIN
All of Lots Eighty-five (85), Eighty-six (86) and Eight-seven (87) in the
Original Plan of the City of Evansville, as per plat thereof, recorded in Deed
Record B, pages 207 and 208, and as per corrected plat recorded in Plat Book A,
pages 123 and 124, and transcribed of record in Plat Book E, pages 4 and 5, in
the Office of the Recorder of Vanderburgh County, Indiana, together with any and
all rights in and to the alleys adjoining said Lots.
Also, all of Lot Eighty-eight (88) in the Original Plan of the City of
Evansville, according to the recorded plat thereof, which includes Lots One
(1) through Six (6), inclusively, of Lister’s Subdivision of Lot Eighty-eight
(88), according to the recorded plat thereof, as recorded in Plat Book E, pages
156 and 157, in the Office of the Recorder of Vanderburgh County, Indiana,
together with any and all rights in and to the alleys adjoining said Lots.
Subject to a Fifteen (15) foot easement along the Second Street frontage for
future street widening.
Also known as the Eastern Half of Disposal Parcel 11 or Disposal Parcel No. 11A
including Twelve (12) foot alley running between Main Street and Locust Street.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
PROPERTY DESCRIPTION - 4TH STREET
Parcel One
Lot Two Hundred Nine (209) and part of Lots Two Hundred Ten (210) and Two
Hundred Eleven (211) in the Donation Enlargement of the City of Evansville, as
per plat thereof, recorded in Deed Record A, page 61 and transcribed of record
in Plat Book A, pages 116 and 117 and re-transcribed of record in Plat Book E,
pages 6 and 7, in the Office of the Recorder of Vanderburgh County, Indiana,
more particularly described as follows:
Beginning at the South corner of Lot Two Hundred Nine (209) (being the
right-of-way intersection of Fourth Street and Sycamore Street); thence
Northeast a distance of One Hundred Fifty (150) feet to the East corner of Lot
Two Hundred Nine (209); thence Northwest along the Northeast sides of Lots Two
Hundred Nine (209), Two Hundred Ten (210) and Two Hundred Eleven (211), a
distance of Two Hundred Twenty-two and Six Hundredths (222.06) feet to a point
Three (3) feet from the North corner of Lot Two Hundred Eleven (211); thence
Southwest and parallel with the Northwesterly line of Lot Two Hundred Eleven
(211), a distance of Forty-nine and Ninety-seven Hundredths (49.97) feet; thence
Southeast and parallel to Fourth Street a distance of Eighty-two and
Ninety-seven Hundredths (82.97) feet to the face of a brick wall at the third
story level (said wall being a distance of Ten and Seventy-five Hundredths
(10.75) feet Southeast of the Northwest line of Lot Two Hundred Ten (210);
thence Southwest with the third story face of the wall a distance of One Hundred
and Three Hundredths (100.03) feet to a point on the Southwest line of Lot Two
Hundred Ten (210); thence Southeast along the Southwest lines of Lots Two
Hundred Ten (210) and Two Hundred Nine (209), a distance of One Hundred
Thirty-nine and Twenty-nine Hundredths (139.29) feet to the point of beginning.
Parcel Two (a)
Part of Lot Two Hundred Twenty-two (222) in the Donation Enlargement of the City
of Evansville, as per plat thereof, recorded in Deed Record A, page 61 and
transcribed of record in Plat Book A, pages 116 and 117 and re-transcribed of
record in Plat Book E, pages 6 and 7, in the Office of the Recorder of
Vanderburgh County, Indiana, more particularly described as follows:
Commencing on Fifth Street at the intersection of the line dividing Lots Two
Hundred Twenty-two (222) and Two Hundred Twenty-three (223) in said Enlargement
with said street, and running thence along said dividing line toward the alley
in the rear of said Lot a distance of One Hundred Thirty (130) feet, running
thence at right angles toward Vine Street a distance of Seventy-five (75) feet
to the line dividing Lots Two Hundred Twenty-two (222) and Two Hundred
Twenty-one (221) in said Enlargement, running thence at right angles along said
dividing line to Fifth Street a distance of One Hundred Thirty (130) feet,
thence at right angles along Fifth Street a distance of Seventy-five (75) feet
to the place of beginning.
Parcel Two (b)

 



--------------------------------------------------------------------------------



 



ALSO, a part of Lots Two Hundred Twenty-four (224) and Two Hundred Twenty-three
(223) in Donation Enlargement to the City of Evansville, Indiana, commencing on
Sycamore Street in said City at a point a distance of Seventy-three (73) feet
from the alley in the rear of said Lot Two Hundred Twenty-four (224), and
running thence along Sycamore Street toward Fifth Street in said City a distance
of Thirty-seven (37) feet, running thence at right angles, parallel to Fifth
Street, toward Vine Street a distance of One Hundred (100) feet, running thence
at right angles, parallel to Sycamore Street, a distance of Forty (40) feet to
Fifth Street, running thence along Fifth Street toward Vine Street a distance of
Fifty (50) feet to the line of Lot Two Hundred Twenty-two (222) of said Donation
Enlargement, running thence along the line dividing said Lots Two Hundred
Twenty-two (222) and Two Hundred Twenty-three (223) in Donation Enlargement
toward Fourth Street a distance of Seventy-seven (77) feet, running thence at
right angles toward Sycamore Street a distance of One Hundred Fifty (150) feet
to the place of beginning.
Parcel Two (c)
ALSO, Parts of Lots Two Hundred Twenty-four (224), Two Hundred Twenty-three
(223) and Two Hundred Twenty-two (222) in the Donation Enlargement of the City
of Evansville, as per plat thereof, recorded in Deed Record A, page 61 and
transcribed of record in Plat Book A, pages 116 and 117 and re-transcribed of
record in Plat Book E, pages 6 and 7, in the Office of the Recorder of
Vanderburgh County, Indiana, more particularly described as follows:
Beginning at the South or alley corner of said Lot Two Hundred Twenty-four
(224) and running thence along the line of Sycamore Street, towards Fifth Street
in said City, a distance of Seventy-three (73) feet; thence at right angles
across said Lots Two Hundred Twenty-four (224) and Two Hundred Twenty-three
(223) to the line between said Lot Two Hundred Twenty-three (223) and Lot Two
Hundred Twenty-two (222) in said Donation Enlargement, being a distance of One
Hundred Fifty (150) feet; thence along said line toward Fourth Street in said
City, a distance of Fifty-three (53) feet; thence at right angles a distance of
Seventy-five (75) feet to the line between said Lot Two Hundred Twenty-two
(222) and Lot Two Hundred Twenty-one (221) in said Donation Enlargement; thence
along said line a distance of Twenty (20) feet to the alley in the rear of said
Lots Two Hundred Twenty-two (222) and Two Hundred Twenty-one (221); thence along
the alley line of said Lots Two Hundred Twenty-two (222), Two Hundred
Twenty-three (223) and Two Hundred Twenty-four (224), a distance of Two Hundred
Twenty-five (225) feet to the place of beginning.
Parcel Two (d)
ALSO, Lot Two Hundred Twenty-one (221) in the Donation Enlargement of the City
of Evansville, as per plat thereof, recorded in Deed Record A, page 61 and
transcribed of record in Plat Book A, pages 116 and 117 and re-transcribed of
record in Plat Book E, pages 6 and 7, in the Office of the Recorder of
Vanderburgh County, Indiana.

 



--------------------------------------------------------------------------------



 



Parcel Two (e)
A part of Lots Two Hundred Twenty-four (224) and Two Hundred Twenty-three
(223) in the Donation Enlargement of the City of Evansville, as per plat
thereof, recorded in Deed Record A, page 61 and transcribed of record in Plat
Book A, pages 116 and 117 and re-transcribed of record in Plat Book E, pages 6
and 7, in the Office of the Recorder of Vanderburgh County, Indiana.
Commencing at the most easterly corner of said Lot Two Hundred Twenty-four
(224) at the corner of Sycamore and Fifth Streets and running from thence along
Fifth Street toward Vine Street a distance of One Hundred (100) feet, to the
line of that part of Lot Two Hundred Twenty-three (223) of said enlargement that
Elizabeth Fink conveyed to George W. Lowrance on the 18th day of October 1906,
thence along said Lowrance’s line, toward Fourth Street, a distance of Forty
(40) feet, thence at right angles, to said Lowrance’s line and parallel with
Fifth Street, a distance of One Hundred (100) feet, to Sycamore Street, and
thence along Sycamore Street and the line of said Lot Two Hundred Twenty-four
(224) a distance of Forty (40) feet to the place of beginning.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF LEASE\
See attached

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LEASE GUARANTY
See attached

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF DEED
See attached

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF BILL OF SALE
See attached

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
PERMITTED EXCEPTIONS AT CONTRACT EXECUTION
With respect to the One Main Property, (i) the Lease Agreement, dated
October 27, 2004, between ONB and Ohio View, LLC, (ii) the Lease Agreement,
dated October 8, 2004, between ONB and Citigroup Global Markets Inc., (iii) the
Lease Agreement, dated October 1, 2004, between ONB and Bristol-Myers Squibb
Company, (iv) the Food Services Agreement, dated August 12, 2004, between ONB
and Compass Group USA, (v) matters shown on the Survey and (vi) the exceptions
shown on the Commitment for such property, a copy of which is attached hereto.
With respect to the 123 Main Property and the 4th Street Property, (i) matters
shown on the Survey for such property and (ii) the exceptions shown on the
Commitment for such property, a copy of which is attached hereto.

 